Citation Nr: 1727317	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-00 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been provided to reopen a claim of entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for arthritis, to include as due to Gulf War service.

5.  Entitlement to an initial rating in excess of 10 percent for lumbar spine arthropathy.

6.  Entitlement to an initial rating in excess of 10 percent for left knee strain.

7.  Entitlement to an initial rating in excess of 10 percent for right knee strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from March 1994 to July 1997 and from December 2003 to March 2005.  His service included service in the Persian Gulf.  The Veteran had additional Army Reserve service through 2009.

These matters come before the Board of Veterans' Appeals (Board) from December 2009 and April 2012 (sleep apnea) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The December 2009 rating decision granted entitlement to service connection for chronic left knee strain, chronic right strain, and lumbar arthropathy and provided noncompensable ratings, effective January 26, 2009 (date of claim).  The rating decision additionally denied service connection for left shoulder pain, "arthritis," sleep apnea, and several issues not currently on appeal.  

A December 2011 rating decision provided increased 10 percent ratings for the Veteran's right and left knee disabilities, effective January 26, 2009. 

In January 2010, the Veteran submitted a timely notice of disagreement with the claims pertaining to the knee, lumbar spine, left shoulder and "arthritis."  The Veteran did not indicate he wished to appeal the denial of sleep apnea.  In July 2011, the Veteran called to clarify his issues on appeal and indicated he wished to appeal the issue of entitlement to service connection for sleep apnea.  This July 2011 communication was not timely to be considered a notice of disagreement for the sleep apnea claim, as such, the communication was considered a claim to reopen.  An April 2012 rating decision did not reopen the claim for service connection for sleep apnea, finding that new and material evidence was not provided.  The December 2015 Statement of the Case (SOC) addressed the claim for service connection on the merits.  When a claim has been previously disallowed, VA lacks jurisdiction to consider the claim again unless new and material evidence has been received.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Thus, although the 2015 SOC addressed the Veteran's sleep apnea claim on the merits, the Board must initially address whether new and material evidence was submitted sufficient to reopen the claim

The issues of entitlement to service connection for a left shoulder disability and for "arthritis," and entitlement to increased ratings for the knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was initially denied entitlement to service connection for sleep apnea in a December 2009 rating decision.  The December 2009 rating decision denied service connection because the Veteran's service treatment records were silent for treatment for sleep apnea and the record did not include a medical nexus connecting the Veteran's 2008 diagnosis with service.

2.  The evidence received since the December 2009 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for obstructive sleep apnea.

3.  Resolving reasonable doubt in the Veteran's favor, his sleep apnea began in service.

4.  During the period on appeal, the Veteran's lumbar spine disability has manifested in forward flexion to at least 70 degrees, and combined motion of greater than 170 degrees.  His lumbar spine disability has not manifested in muscle spasm or guarding severe enough to result in abnormal gait or spinal contour or ankylosis.  He does not have intervertebral disc syndrome. 


CONCLUSIONS OF LAW

1.  A December 2009 rating decision by the RO that denied the Veteran's claim for service connection for sleep apnea is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200 (2017). 

2.  New and material evidence has been received to reopen the claim of service connection for sleep apnea.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  Entitlement to service connection for sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

4.  The criteria for a rating in excess of 10 percent for lumbar arthropathy have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235, 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters provided in February 2009, January 2012, February 2012, February 2014, and June 2014.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's active service treatment records (STRs) and pertinent post-service treatment records have been obtained, including chiropractor records provided by the Veteran.  The RO arranged for VA examinations in October 2009 and September 2016.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).  The examination reports include interview and examination of the Veteran with lumbar spine ranges of motion provided and functional impairment described.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the claims not being remanded, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159  (c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Sleep Apnea

New and Material Evidence

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.   

In December 2009, the Veteran's claim of entitlement to service connection for sleep apnea was denied because there were no in-service complaints or diagnoses related to sleep apnea, and because there was no medical nexus between his currently diagnosed sleep apnea and service.  The Veteran did not file a timely notice of disagreement to the December 2009 decision, and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Evidence of record at the time of the December 2009 rating decision included active service treatment records, post-service treatment records diagnosing sleep apnea, and the Veteran's claim for sleep apnea.  The Veteran's claim for sleep apnea noted that it began in January 2008, but also that he was treated for it in 2005.  The post-service treatment records noted that in October 2008 the Veteran's wife complained of his snoring and apneas.  He was diagnosed with sleep apnea following a sleep study in December 2008.  Service treatment records did not contain information regarding treatment for or a diagnosis of sleep apnea.

Evidence that has been added to the claims file since the December 2009 rating decision included lay statements from the Veteran's wife, a supervisor in service, and a fellow-serviceman who all indicated the Veteran snored and had observable apneas in-service (or just after service in the case of his wife) in the Persian Gulf.  The Veteran was afforded a VA examination for his sleep apnea claim in June 2014; the examiner provided a negative nexus opinion.

The additional evidence is "new" in that it was not previously before agency decision makers at the time of the December 2009 decision, and is not cumulative or duplicative of evidence previously considered.  As the evidence submitted is presumed credible for the purposes of reopening a claim, the lay statements regarding the onset of his sleep apnea symptoms are "material" evidence of his sleep apnea beginning in service.  This evidence alone or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims (diagnoses and a potential nexus to service).  Consequently, the new evidence raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for sleep apnea.

Under these circumstances, the criteria to reopen the claim of entitlement to service connection for sleep apnea are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The issue will be adjudicated de novo below.



Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In January 2009, the Veteran filed a claim for service connection for sleep apnea.  On the form, he indicated that his disability began "01/01/08," but that he was treated for his sleep apnea from April 2005 to January 2008 while on active duty. 

Service treatment records do not include a diagnosis of sleep apnea.  In April 1997, the Veteran reported a medical history of insomnia when under stress.  The Board notes that the Veteran is service connected for posttraumatic stress disorder, and that he has reported symptoms of nightmares and interrupted sleep.  

Post active service VA treatment records from the Birmingham VAMC (in archived VBMS records) included an October 2008 note that the Veteran's wife said he "snores at night and that [he] stop[ped] breathing."  The Veteran asked that he be checked for sleep apnea.  At a follow-up November 2008 appointment, the Veteran reported daytime sleepiness, interruptions in breathing, acting out in dreams, snoring, leg jerks and teeth grinding.  He was given a provisional diagnosis of sleep apnea and scheduled for a sleep study.  In December 2008, the Veteran underwent a sleep study.  He again reported symptoms of: daytime sleepiness, interruptions in breathing, acting out dreams, snoring, leg jerks, and teeth grinding.  Following the sleep study, he was assessed with severe obstructive sleep apnea with life threatening oxygen desaturations.  Another December 2008 record indicated the Veteran was scheduled for a sleep study to evaluate his chronic snoring.

In November 2010, a fellow-serviceman who identified himself as a supervisor to the Veteran provided a statement in support of the Veteran's claim for PTSD.  He noted that he strongly recommended that the Veteran "go into anger management, Alcohol Anonymous and that he be tested for a sleep disorder due to his lack of attentiveness during duty hours."

In May 2012, the Veteran's wife provided a statement where she noted the Veteran had been suffering from sleep apnea since his return from Iraq.  Prior to his diagnosis, the Veteran would snore very loudly and she could hear him stop breathing in his sleep often.  He would have nightmares in his sleep and complain about his lack of quality sleep.  After he discussed his sleep problems with his physician he was tested for sleep apnea and he was diagnosed with severe sleep apnea and given a CPAP machine.  She noted that he continued to have nightmares, snoring and stopped breathing in his sleep.

In June 2014, the Veteran was afforded a VA sleep apnea examination.  The Veteran was noted to have been diagnosed with sleep apnea in December 2008.  The examiner quoted an October 2008 record where the Veteran reported that his wife told him that he snored and had occasional apneic spells.  A sleep study was performed in December 2008 which showed obstructive sleep apnea.  The examiner noted that the Veteran's sleep apnea was not a medically unexplained illness as described under 38 C.F.R. § 3.317 (relating to Persian Gulf service), as sleep apnea is a disorder with clearly defined diagnostic criteria.  The examiner noted that the Veteran was diagnosed with sleep apnea three years after separation from active service.  The Board notes that the examination does not take into account statements regarding snoring in service.

In December 2014, the Veteran submitted a notice of disagreement with his denial of service connection for sleep apnea.  He stated that he had been suffering from sleep apnea since he returned from Iraq.  He was informed by his wife that he "stopped breathing and sometimes gasps in his sleep."  He did not "think much of this until he started feeling tired and falling asleep during the quiet moments of the day and when he is not active."

In February 2017, a fellow serviceman provided a statement in support of the Veteran's claim for sleep apnea.  He stated that he was redeployed to Kuwait with the Veteran and visited his tent at one point.  He could hear loud snoring and noises several yards before reaching his tent.  "Several soldiers informed me it was [the Veteran] and sometimes he would stop breathing and this happened every night while he was sleeping."  After returning to the United States, "special arrangements [had to be made] for [the Veteran] because no one was able to tolerate his snoring."

Initially, the Board notes that the Veteran's wife and fellow servicemen are competent to report observable symptoms such as snoring and apneic events in the Veteran's sleep.  The Veteran is competent to report feeling daytime drowsiness.  The Board finds the lay observations described by the Veteran, his wife, and his fellow servicemen to be credible.

Given the above evidence, the Board will resolve reasonable doubt in the Veteran's favor, and finds that he developed sleep apnea during active service.  The evidence of record includes a 2017 statement from a fellow serviceman who witnessed the Veteran's snoring and apneic events during deployment in Kuwait.  Additionally, a supervisor witnessed the Veteran's inattentiveness during daytime hours, and the Veteran reported daytime sleepiness.  The Veteran's wife reported his snoring and apneic events shortly after his return from the Persian Gulf; these observations were later the basis for a provisional diagnosis of sleep apnea.  The provisional diagnosis was proven accurate by a sleep study.  As the Veteran's sleep apnea has symptoms of heavy snoring and apneic events, and these symptoms were noted during service (and shortly after deployment); the Board finds that although the record contains a negative medial opinion, the evidence is at least in equipoise and the entitlement to service connection for sleep apnea is warranted.

Spine

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

 Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 .

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.  Significantly, thoracolumbar degenerative joint and disc disease is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, and the General Rating Formula for Diseases and Injuries of the Spine applies with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is assigned when there is unfavorable ankylosis of the entire spine. 

Note (1) to this regulation directs that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.

Alternatively, intervertebral disc syndrome with incapacitating episodes is evaluated as follows: having a total duration of at least 6 weeks in the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); and having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent).  38 C.F.R. § 4.71a. 

Note (1) to this regulation provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to an intervertebral disc syndrome intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

An April 1995 service treatment record noted the Veteran reported back pain without urinary changes and without radiation to his legs.  He reported soreness and stiffness, and was assessed with mild back strain.  He had full active range of motion and negative straight leg raise tests bilaterally.

In August 1995, the Veteran reported back pain radiating to his legs.  He reported no trauma.  He had a full range of motion of his spine.  In April 1997, the Veteran reported a medical history of low back pain.  

In October 2001, the Veteran denied a history of lumbar spine symptoms.  

In July 2008, the Veteran filled out a Functional Capacity Certificate where he reported being limited in his ability to lift and carry objects over 20 lbs., walk more than a half mile in boots due to joint and back pain.  He reported he could not do sit ups due to his low back pain.  An examining physician reviewed the form and diagnosed "arthralgia" and concurred with the Veteran's functional capacity self-assessment.  The limitations were noted to be temporary, and he was given 180 days of limits on his duties.  

A July 2008 Birmingham VAMC record (in archived VBMS) noted the Veteran had a "limited" range of motion of his lumbar spine, but this limitation was not quantified in degrees.

In November 2009, the Veteran was afforded a VA spine examination.  He reported his low back disability began in 2004 from "sitting with heavy body armor and ammo."  He reported he would feel stiff and sore, and climbing up and down into vehicles was aggravating.  He reported on and off pain and stiffness, with severe symptoms lasting a few hours.  He had no radiation of symptoms.  He saw a chiropractor which would result in improvement every two to three weeks.  He reported symptoms of fatigue, decreased motion, stiffness, weakness, spasms and pain.  His pain was in his low back, with onset after prolonged sitting or standing.  The pain was described as "tightness."  The severity of the pain was severe, lasting for "hours," and occurring weekly to monthly.  There was no radiation of pain.  The examiner indicted that there were no flare-ups of spinal conditions.  He reported being able to walk a quarter mile.  

On physical examination, the Veteran had normal posture and gait.  He had no abnormal spinal curvatures and no muscle spasms.  He had a normal motor examination, normal sensory examination, and a normal reflex examination.  He exhibited active flexion from zero to 90 degrees, extension from zero to 30 degrees, and lateral flexion and rotation from zero to 30 degrees, each.  The combined range of motion was 240 degrees.  There was no objective pain on active range of motion.  There was no objective evidence of pain following repetitive range of motion testing, and there was no additional limitation of motion after repetitive range of motion testing.  A November 2009  x-ray showed minimal facet arthropathy in the lower lumbar spine, stable and preserved intervertebral disc spaces and vertebral body heights, no malalinement of fracture, and unremarkable sacroiliac joints.  The Veteran denied losing any time from work as a full-time firefighter due to his spine in the prior 12 months.  He was assessed with mild arthropathy of the lumbar spine with no significant effects on his employment and mild effects on his activities of daily living.  

The Veteran submitted private chiropractor treatment records.  The Board reviewed all of the records, but will cite just a few relevant records.  In July 2009, the Veteran reported a stiff and sore back, along with major joint stiffness, on and off for the past four years (2005).  His level of pain depended on his level of activities.  Examination of the lumbar spine showed that the Veteran's active range of motion was within normal limits and without pain.  He was noted to have stiffness in his low back.  His extension, lateral flexion and rotation were all within normal limits and with "no pain" as well.  In December 2009, the Veteran again reported back stiffness, with occasionally pain on the left side.  Another December 2009 record noted his back was stiff and painful, and he stated he did not do anything to cause the flare-up of symptoms.  Ongoing treatment records from July to October 2008 continued to complain of back stiffness. 

A July 2012 Birmingham VAMC record (archived VBMS) included that the Veteran had a "limited" range of motion of his lumbar spine.  Again, this limitation was not provided in degrees.  At the time, the Veteran reported using a back brace.  X-rays were noted to show minimal disc space narrowing.

During his April 2012 Gulf War examination, the Veteran reported he continued to work full-time as a firefighter.  He reported missing work due to his stomach problems and his PTSD, only.  

In August 2016, the Veteran was afforded another VA examination.  VBMS and other documents were not reviewed but the examiner noted that she reviewed the Veteran's chiropractor records.  The Veteran had an established diagnosis of mild arthropathy.  He reported he began having back problems in 2004, which progressed.  Now his back hurts "all the time."  The examiner indicated the Veteran did not report flare-ups of thoracolumbar pain.  He described functional impairment due to his spine as the inability to sit, stand, walk or climb stairways for more than 10 minutes at a time.

On examination, the Veteran had forward flexion to 70 degrees, extension to 30 degrees, and lateral flexion and rotation to 20 degrees.  This is a combined range of motion for the thoracolumbar spine of 180 degrees.  Pain was observed on examination and caused functional loss.  The Veteran had pain with all ranges of motion except extension.  He had no localized tenderness, but he had evidence of pain with weight bearing.  He was able to perform repeat range of motion tests and had no additional loss of function or range of motion after three repetitions.  The examination was not provided immediately after repetitive use over time or during a flare up; therefore, the examiner noted that the examination was neither medically consistent nor medically inconsistent with the Veteran's statement describing functional loss.  The examiner could not describe the Veteran's range of motion after repeated use over time or during a flare-up because the examination was not provided during such a period.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  He had normal muscle strength throughout, no muscle atrophy, normal deep tendon reflexes, a normal sensory examination, and negative straight leg raise tests.  The Veteran did not have any radicular pain or other signs of radiculopathy.  The Veteran did not have ankylosis of the spine or other neurologic abnormalities associated with his lumbar spine disorder.  The Veteran did not have intervertebral disc syndrome.  The Veteran stated the functional impact of his lumbar spine was that he was unable to sit, stand, walk or climb stairways due to pain and fatigue.  

As noted above, the Board finds the Veteran's descriptions of his lumbar symptoms to be credible.  He has continuously complained of pain with bending, prolonged sitting and prolonged standing.  Additionally, during his 2016 VA examination, the examiner noted that there was objective evidence of painful motion of the lumbar spine.  The Veteran noted that he had an increase in lumbar disability after his 2009 examination, and the 2016 examination indeed showed a 20 degree loss of flexion compared to his 2009 examination.

Notably, during his 2009 examination the Veteran exhibited forward flexion to 90 degrees and a combined range of motion of 240 degrees.  His private chiropractor noted that his lumbar range of motion was within normal limits in July 2009.  VAMC records from 2008 and 2012 noted his lumbar range of motion was "limited."  By 2016, the Veteran's lumbar flexion had worsened to 70 degrees.  He had no additional loss of motion during repeat testing.  Additionally, the Veteran was noted to have pain "all the time" but he did not describe flare-ups of symptoms to the examiner.  The examination was not provided after repetitive use over time or during a flare-up, and so providing any findings on additional loss of motion during either of those episodes was not provided.  The 2016 functional impact was described as he was "unable to sit, stand, walk or climb stairways due to pain and fatigue of the spinal condition."  The Board notes that the 2016 examination for the Veteran's knee conditions indicated he was "unable to sit, stand, or walk longer than 10 minutes due to pain and fatigue of the bilateral knees."  However, it appeared that the Veteran was able to maintain fulltime employment as a firefighter during the period on appeal.

Given the above, the Board finds that a rating in excess of 10 percent for lumbar spine disability is not warranted as his forward flexion has remained greater than 60 degrees, his combined range of motion of the thoracolumbar spine has remained greater than 170, and he does not have spasm or guarding severe enough to result in abnormal gait or spinal contour.  As such, the criteria for the next greater, 20 percent, rating have not been met during the period on appeal.

A separate rating for any neurological abnormality associated with his spine condition is not warranted as he has denied symptom radiation, and physical evaluations have not shown any radicular or other neurological abnormalities.  The Veteran is seeking increased staged ratings for his lumbar spine; however, the Board will not address a claim for total disability based on individual unemployability (TDIU), because the record shows the Veteran has been employed during the appeal period.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).



ORDER

New and material evidence having been received; the claim of entitlement to service connection for sleep apnea is reopened.

Entitlement to service connection for sleep apnea is granted.

Entitlement to an initial rating in excess of 10 percent for lumbar spine arthropathy is denied.


REMAND

Knees

The Veteran has been afforded several VA examinations for his knee claims during his appeal process.  However, the examination reports of record do not indicate that range of motion testing of the Veteran's service-connected knees was performed in active motion, passive motion, weight-bearing, and nonweight-bearing in accordance with the recent decision in Correia.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Accordingly, on remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of his service-connected knee disabilities.  See Correia, 28 Vet. App. at 169-70; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").

Left shoulder and "arthritis"

The RO should ensure that all Army Reserve treatment records are contained in VBMS.  

The Veteran contends that he has joint arthralgias as a result of his military service, to include his Gulf War service.  On his January 2009 claim, the Veteran indicated his "arthritis" began in September 2004.  A December 2003 medical review included the Veteran's complaints of pain in his elbows and knees.  There is an indication he was referred to a rheumatologist "without diagnosis."  In a July 2008 Functional Capacity Certificate, the Veteran self-assessed that he was functionally limited in lifting, walking, carrying, and doing aerobic conditioning due to knee, back, and shoulder pain.  He was assessed with "arthralgia."  

The Veteran eventually described pain in the joints of his hands and fingers, shoulders and elbows, and wrists.  He also had complaints of pain in his back and knees, but these are separately rated.  He was given a Gulf War examination to assess these complaints.  The examiner provided the opinion that it was less likely than not that the Veteran's bilateral hand and wrist pain were due to service as there was no documentation to support a nexus and he had a normal examination.  The examination of his shoulders included a notation that March 2014 x-rays showed mild to moderate degenerative osteoarthrosis of his bilateral acromioclavicular joints.  The examiner did not provide an opinion regarding the Veteran's shoulder disabilities.  The examiner did not address whether the Veteran's joint pain complaints were part of a medically unexplained chronic multisymptom illness, or a chronic multisymptom illness of partially understood etiology and pathophysiology (such as multiple sclerosis), or a disease with a clear and specific etiology.  As such, on remand the Veteran should be afforded another joint examination.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all Army Reserve treatment records are contained in VBMS.

2.  Schedule the Veteran for a VA examination which addresses his left shoulder and "arthritis" claims within the context of his Gulf War service.  After examination and interview of the Veteran, the examiner should provide the following:

a.  List the joints for which the Veteran has complaints of arthralgia/joint pain.

b.  For each joint with a complaint of pain, indicate if the Veteran has a diagnosis for a disability of that joint.

If the joint has a diagnosis and he is not service-connected for it (for example, his left shoulder), provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) that the joint disability began during or is otherwise due to the Veteran's military service.

If the joint does not have a specific diagnosis, then the examiner should state whether: 

i.  The Veteran's arthralgia is part of a larger pain disorder.

ii.  The Veteran's arthralgia is an undiagnosed illness or chronic multi-symptom illness as required under 38 C.F.R. § 3.317 due to his service in the Gulf War.

Each opinion expressed must be supported with a full explanation/rationale.

3.  Schedule the Veteran for a VA examination to evaluate the severity of his left knee disability.  The examiner is asked to address the functional impact his knee disabilities have on his ability to maintain employment, to include any limitations, to include during any flare-ups of symptoms. 

To the extent possible, the examiner is also asked to provide the ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's left and right knees.  If the examiner is unable to so opine, he or she should clearly explain why that is so.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


